COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                               NO. 02-13-00108-CV


ALLY FINANCIAL, INC.                                                APPELLANT

                                        V.

SANDRA GUTIERREZ AND                                                APPELLEES
HOMEWARD RESIDENTIAL


                                    ------------

         FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                                    ORDER

                                    ------------

      On April 3, 2013, we sent the parties a letter suggesting that this case may

be appropriate for referral to an alternative dispute resolution procedure. On

April 1, 2013, appellees filed a written objection to the proposed referral.

Because we have determined that there is a reasonable basis for the objection,

we sustain the objection.

      The clerk's record is due on or before Monday, May 27, 2013.
      The clerk of this court is directed to transmit a copy of this order to the

attorneys of record, the trial court judge, and the trial court clerk.

      DATED April 15, 2013.




                                               PER CURIAM




                                       2